 In the MatterofLANSINGCOMPANYandINTERNATIONAL UNION,UNITED AUTOMOBILE WORKERS OF AMERICA LOCALNo. 182Case No. C-1037.-Decided February 14, 1940Wheelbarrow,Warehouseand IndustrialTruck, ConcreteMixer, Truck Wheel,Caster,IndustrialTractor, CoalDealers' Supplies,and Contractors'EquipmentIndustry-Interference,Restraint,and Coercion:anti-union speech by president;anti-unionstatementsby supervisoryemployees-Company-Dominated Union:domination of and interference with formation and administration ;activities onemployer's time and property;supervisory cooperation and participation insolicitation of membership;employer ordered to refuse to recognize,as agencyfor collective bargaining -Collective Bargaining:charges of refusal to bargaincollectively,dismissed-Discrimination:charges of, dismissed where(1) somestrikers engaged in sit-down strike,and (2)others were refused reinstatementbecause employer^had hired new employees during strike not caused by em-ployer's unfair labor practices;discharge;sustained-as, to,one, employee-Re-instatementOrdered:discharged employee-BackPay:orderedfrom filing ofcharge to offer of reinstatement.Mr. Earl R. Cross,for the Board.Cummins d Cummins; by Mr. Charles F. CumminsandMr. A. M.Cummins,of Lansing, Mich., for the respondent.Mr. Robert D. Allen,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Local 182, Inter-national Union, United Automobile Workers of America, herein calledthe U. A. W. A., the National Labor Relations Board, herein called theBoard, by the Regional Director for the Seventh Region (Detroit,Michigan) issued its complaint, dated June 9, 1938, against LansingCompany, Lansing, Michigan, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(2), (3), and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.The complaint andaccompanying notice of hearing were duly served upon the respondent20 N. L.R. B., No. 41.434 LANS'IN'G OOMPANT435and upon the U. A. W. A. An unsuccessful attempt was also made toobtain service upon Lansing Company Employees' Association, hereincalled the Association, a labor organization alleged in the complaint tobe dominated and supported by the respondent.With respect to theunfair labor practices the complaint alleged in substance (1) that therespondent expressed opposition to the U. A. W. A. and engenderedamong its employees fear of loss of employment for activity and mem-bership therein; (2) that the respondent, beginning on or about April20,1937, dominated and interfered with the formation and administra-tion of the Association, and contributed financial and other supportthereto; (3) that on or about July 19, 1937, after a sit-down strikecalled by the U. A. W. A. because of the respondent's refusal to bargaincollectively with the U. A. W. A. as the representative of the respond-ent's employees in an appropriate unit, the respondent evicted certainnamed employees from the plant, and locked out and thereafter refusedto reinstate them for the reason that they joined and assisted theU. A. W. A. and engaged in concerted activities with other employeesfor' the purpose of collective bargaining and other mutual aid andprotection; (4) that at the time of the sit-down strike above mentioned,the respondent manifested an intention not to rehire and did not there-after rehire certain named employees, for the reason that they joinedand assisted the U. A. W. A. and engaged in concerted activities forthe purposes of collective bargaining and other mutual aid and pro-tection; (5)' that on or about July `6, 1937, and at all times thereafter,the respondent refused to bargain collectively with the U. A. W. A.as the exclusive bargaining representative of a majority of the re-spondent's employees within an appropriate unit consisting of allproduction and maintenance employees, exclusive of office and clericalemployees and those engaged in a supervisory capacity; and (6) thatby said acts and other acts, the respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.The respondent filed its answer to the complaint, admitting, thefacts alleged with reference to the character of its business, but deny-ing that it had engaged in or was engaging in the unfair labor prac-tices alleged, and setting forth a number of affirmative defenses.Pursuant to notice a hearing was held in Lansing, Michigan, onJune 30, and July 1, 5, 6, 7, and 8, 1938, before Webster Powell, theTrial Examiner duly designated by the Board. The Board and therespondent were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded all parties.On July 18, 1938, pursuant to leave granted bythe Trial Examiner at the close of the hearing, the respondent fileda brief. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARD.On November 9, 1938, the Trial Examiner issued his IntermediateReport wherein he found that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the Act.He recommended that the respondent cease and desistfrom interfering with, restraining, or coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, cease anddesist from discouraging membership in the U. A. W. A. or any..other labor organization, by discriminating in regard to employment,cease and desist from dominating or interfering with the formationor administration of the Association, or any other labor organization,and that the respondent take certain affirmative action in order toeffectuate the policies of the Act.He recommended the dismissal ofthat portion of the complaint charging a violation of Section 8. (5)of the Act.After the issuance of the Intermediate Report theU. A. W. A. filed a motion to reopen the case and receive furtherevidence, which motion the Board denied.Both. the respondent andthe U. A. W. A. filed exceptions to the Intermediate Report. TheBoard has considered the exceptions to the Intermediate Report and,except to the extent that they are consistent with the findings, conclu-siolis; and order set forth below, finds no merit in them.. At thehearing and in his Intermediate Report the Trial Examiner maderulings on numerous motions and on objections to the admission ofevidence.The Board has reviewed these rulings of the Trial Exam-iner and finds that no prejudicial errors were committed. The rulingsare hereby affirmed...Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Michigan corporation having its office and prin-cipal place of business at Lansing, Michigan, is engaged in the manu-facture and sale of wheelbarrows, warehouse and industrial trucks,concrete mixers, truck wheels, casters, gasoline industrial tractors,coal dealers' supplies, and contractors' equipment.The respondent isone of the largest manufacturers of wheelbarrows and trucks in theUnited States. In addition to its plant at Lansing, the part of therespondent's operations herein involved, it has an assembly plant atPoughkeepsie, New York, and maintains sales offices in eight prin-cipal cities throughout the United States.'The principal raw mate-rials purchased by the respondent for use at the Lansing plant are'Boston, Chicago,Kansas City,Minneapolis,New York, Philadelphia,San Francisco, andLos Angeles. LANSING COMPANY437steel; bolts -and-=nuts, pig-.iron, lumber, paint; and scrap iron, at anapproximate annual cost of $285,000.00.The respondent purchasesabout 38 per cent of these materials outside the State of Michigan.Approximately 90 per cent of its sales of finished products are topurchasers outside the State of Michigan.'II.THE LABOR ORGANIZATIONS INVOLVEDLocal 182, International Union, United Automobile Workers ofAmerica, is a labor organization, affiliated at the time of the hearingwith the Committee for Industrial Organization, admitting to mem-bership the. production and maintenance employees of the respondentand of other employers situated in and near Lansing, Michigan. Per-sons having authority to hire and discharge are excluded frommembership.Lansing Company Employees' Association is an unaffiliated labororganization admitting to membership the respondent's employees atits Lansing, Michigan, plant.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionPrior to March 1937 there had been no union activity in the respond-spondent's employees.By April 8, 1937, the organization campaignhad progressed to a point where a shop bargaining committee had beenset up and the first conference with the respondent, relative to agrievance, was held.As soon as the respondent's officers became awareof the existence of the U. A. W. A. among its employees it made knownits hostility thereto.On March 26, 1937, Harry E. Moore, the re-spondent's president, caused work in the plant to be stopped shortlybefore closing time and assembled the employees to speak to them.Although, at the date of this meeting, no action had been taken bythe U. A. W. A. or any of its members to indicate that a strike wasproposed, Moore told the employees that "I have heard that there issome agitation in the shops as to your wanting to strike, and I thoughtthat I would put these matters before you so that you could see justexactly where you stand and where we stand."According to the testimony of Basil Green, an employee who waspresent, Moore stated that the respondent could not stop the men fromjoining any church or lodge but that it did not want any union inthe plant.Moore denied making this statement attributed to him byGreen, but admitted that he spoke about labor organizations at themeeting.Green's testimony concerning the speech was corroboratedby several other witnesses who, had attended the meeting.We accept283031-41-vol. 20-29 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDGreen's version of the incident and find that Moore made the statementattributed to him.At the meeting, Moore singled out some of the older employees andasked them whether they wanted to strike.He proposed that a voteon the question be taken, stating, "You can go the front way, out thefront door, and we will have sombody there at a desk and you cangive your vote as to whether or not you wish to strike, or whetheryou don't wish to strike.We will take a vote on this thing right hereand now." The employees, however, "were so overwhelmingly in favorof not voting" that the proposal was withdrawn.At the conclusionof the meeting William Himelberger, the respondent's superintendent,stated to the assembled employees that the respondent "positivelywould have no outsiders coming in telling them how to run their busi-ness" and that "We don't want you to join no union," and WilliamSheathelm, foreman of the shipping department and general managerof production, stated that the men were being forced to join theU. A. W. A.On several other occasions after the U. A. W. A. became active inthe plant and before the strike, which started on July 15, 1937, personshaving official or supervisory capacity made statements to employeesshowing the respondent's disapproval of the U. A. W. A. On April 8,1937, a union bargaining committee, consisting entirely of employeesof the respondent, met with the management to confer respectingthe discharge of an employee. In a discussion after the conclusionof this meeting Himelberger said to Moore and Clare Johnson, anemployee and union member, that "they would have to break up thatunion" and Moore made the statement that he "was going to hire andfire who he pleased, regardless of any outside. interference."Following are other incidents that occurred on the respondent's timeand property during the early part of the U. A. W. A.'s membershipcampaign.Himelberger, after asking- Walter Drews, an employee;whether he was going to join the U. A. W. A. said, "You better not."John Voss, foreman of the mixing department, advised Ed Warner, anemployee and union member, that "the union that they were tryingto organize wasn't going to get anywhere," that at "another shop herein town where they tried to organize ... after the boys had signedup they threw their buttons out of the window and quit, and it won'tbe very long before it won't amount to anything here."Ed Fell, manager of the respondent's real-estate operations,' afterhaving questioned Lyman Goodwin, an employee, as to whether hehad been asked to join the U. A. W. A. and having received a nega-tive answer, said "Well, you haven't been working here very long,so don't have anything to do with it.You want to keep on working."'The respondent owns a number of private dwellings in Lansing most of which areoccupied by its employees at a monthly rental. LANSING COMPANY439Fell also admonished Kenneth Goodwin, an employee, not to haveanything to do with the U. A. W. A. Milo Ingersoll, foreman inthe woodshop, in a talk with Bigio Lucian, an employee and unionmember, said "Do you get any benefit if you join the U. A. W. - . .Yes, you can join a club or church any place, except the U. A. W.If you go on strike what are you going to live on; who is going tofeed your family."With the exception of Moore's denial of thestatement attributed to him, as noted above, there was no denial ofthis activity by the respondent's officers and supervisory employees.It is apparent that at the inception of union activity in the plantand at a time when self-organization, among its employees was in theformative stage, the respondent's attitude of hostility and antagonismtoward the U. A. W. A. and the union activity of its employees wasclearlymanifested.The, respondent's officials and supervisory em-ployees indicated their displeasure with the formation of theU. A. W. A., disparaged it, threatened those who joined with loss oftheir jobs, and discouraged membership therein and activity on itsbehalf.We find that, by the acts above set forth, the respondent interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.B. Domination of and interference with the formation, and adminis-tration of the Association and contribution of support theretoIn March 1937, during the early stages of the U. A: W. A.'s or-ganization campaign, there were rumors among the employees thatan inside union was being formed.Petitions requesting membershipin such an organization were circulated throughout the plant duringworking hours by employees. Several of the respondent's super-visory employees were particularly active in the movement to organ-ize an inside union and solicited membership in the organization onthe respondent's property during working hours.Sheathelm toldWarner that "We want to get the boys organized in a companyunion."One or two nights after making this statement Sheathelmmentioned a petition which was being circulated through .the plantat the time, told Warner that it was "for that company union," andasked him whether he would sign it.Warner agreed to sign "if itwill do any good."Again, at about the same time, Sheathelm di-rected Lyman Goodwin, an employee, to see Al Druitt, a foreman,"about a petition he had."Druitt told Goodwin "that the boys weregetting together" and that Goodwin "had better sign" the petition.Goodwin refused to do so at the time.However, he consulted Fell,his superior, regarding the matter.Fell told him that "it was justa few of the boys there getting together" and that Goodwin "had'better go down and sign it."Goodwin then signed the petition. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough it does not appear who arranged for or called it, a meet-ing for the purpose of organizing the' Association was held duringthe latter part of March or early in April 1937, in a building locatedacross the street from the respondent's plant.This meeting was at-tended by supervisory as well as other employees of the respondent,and the Association was there formed.Officers of the Associationwere elected by acclamation at the meeting.However, no constitu-tion or bylaws were adopted and no meetings of the Association werethereafter held.Aside from solicitation of membership, which con-tinued thereafter, and one contact with the respondent's president,hereinafter mentioned, there was no activity among the employeeson behalf of the`' Association subsequent to this organization meeting.The respondent offered no evidence to deny or explain the activityof its supervisory employees in the formation and administration ofthe Association.It contends, however, that it was not responsibletherefor.Moore testified that until one of the Association's mem-bership petitions was brought to him, apparently by its representa-tives, at which time Moore said he "would have nothing to do" withthe Association, he was unaware that it existed.However, Moore'slack of actual knowledge of the Association is immaterial. It issufficient that other individuals holding positions of authority in therespondent's plant dominated and interfered with the formation ofthe Association and contributed support to it.The respondent further contends that the activities of the above-mentioned supervisory employees cannot be imputed to the respondentfor the reason that they do not have the authority to hire or dischargeemployees.Final authority in this connection appears to have beenvested in Himelberger, the plant superintendent.However, as statedabove, Fell is in charge of the respondent's real-estate operations, acapacity which obviously identifies him with the management, andSheathelm, in addition to being foreman of the shipping department,is, under Himelberger's. supervision, in general charge of production.The other supervisory employees mentioned are foremen, each incharge of a department and authorized to recommend to the plantsuperintendent the`hiring and discharging of employees.All thesesupervisory employees are thus held out by the respondent to itsemployees as part of the management.We find that in their conductwith relation to the Association these supervisory employees wereacting for and on behalf of the respondent and that the respondentis responsible therefor.'8 SeeInternationalAssociationof Machinists, Tool and Die Makers Lodge No. 35, affiliatedwith the International Association of Machinists, and Production Lodge No. 1200. affiliatedwith the International Association of Machinistsv.N. L.P. B.. 110 F. (2d) 29 (C. A.for D.C.), aff'gMatter of The Serrick CorporationandInternational Union,United.4uto-mobileWorkers of America, Local No. 1,59,8 N.L. R.B. 621. .LANSING GOMIPAN'Y441To show the Association's independence of it, the respondent reliesupon the fact that Moore refused to confer with the Association'srepresentatives on the occasion, mentioned above.. In ruling on thissame argument previously we have said that "where the Board findsinterference, domination, and support of the character set forth above. .. the refusal of an employer to bargain with that organizationupon request cannot constitute a complete defense to an allegationunder Section 8 (2) of the Act." 4Finally it is contended by the respondent that a finding of violationof Section 8 (2) of the Act is unwarranted because the Associationwas never formally organized, has issued no membership cards, col-lected no dues, and has been inactive since its first organizationalmeeting, with the exception of the one attempt to meet with the re-spondent, mentioned above.We think these latter facts are relevantonly in determining whether the respondent shall be ordered to dis-establish the Association.'We find no merit in the respondent'scontentions.We find that by the acts of its officers and supervisory employeesin circulating among the employees petitions for membership in theAssociation in openly encouraging membership therein, in partici-ployees that no outside union would be permitted in the plant, therespondent has dominated and interfered with the formation and ad-ministration of the Association, and has contributed support thereto,and that the respondent has thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.C. The alleged refusal to bargainThe complaint alleges that the appropriate unit for the purposesof collective bargaining with the respondent consists of all productionand maintenance employees of the Lansing plant, exclusive of thoseengaged in a supervisory capacity and office and clerical employees.It is alleged that on or about July 6, 1937, and at all times thereafter,the respondent refused to bargain with the U. A. W. A. as the repre-sentative of a majority of the employees in the unit- claimed to beappropriate.At the hearing it was stipulated that on said date therewere 210 production and maintenance employees on the respondent'spay roll, exclusive of clerical workers and those having supervisory*Matter of Ingram Manufacturing CompanyandTextileWorkersOrganizing Committee,5 N. L. R. B. 908.5Matter of Swift and Company, a corporationandLocal No. 530, United Packing HouseWorkers Industrial Union, affiliated withthe Committee for Industrial Organization,11N. L. R. B. 809. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDpositions.It was further stipulated that the Board had present atthe hearing only 97 membership cards or applications for membershipin the U. A. W. A., 27 of which were challenged by the respondentfor variousreasons.There is no other evidence tending to show thatthe U. A. W. A. represented a majority of the respondent's employeesin anappropriate unit at any time.Since the evidence does'not suffi-ciently establish that the U. A. W. A. had a majority status on July 6,1937, or at any other time, it is not necessary to discuss the appropriate-ness of the unit alleged in the complaint to be appropriate ; 6 nor dowe find that the respondent refused to bargain collectively with theU. A. W. A. as the representative of its employees in an appropriateunit.7D. The stakePrior to July 15, 1937, there were several conferences betweenrepresentatives of the respondent and the U. A. W. A.At suchconferences, on June 28 and July 6, the U. A. W. A. presented toand discussed with the respondent a proposed contract.A provisiontherein calling for a wage increase proved to be a stumbling blockin the negotiations and on July 9 the respondent's attorneys wroteto the officers of the. U. A. W. A. informing them that, unless thisprovision could be deleted, further negotiations relative to the pro-posed contract would be useless.Negotiations thereupon ceased.At membership meetings on July 11 and July 13 the U. A. W. A.authorized the calling of a sit-down strike.Shortly after the open-ing of the plant on the morning of July 15, 1937, the strike was called.The striking employees shut off the power for the machinery, advisednon-strikers to leave the plant, locked the gates, and took possessionof the entire plant, with the exception of the clerical and executiveoffices.A request by the respondent for surrender of the plant hav-ing been refused by the strikers, the respondent commenced proceed-ings in the Circuit Court for Ingham County, Michigan,. to obtainpossession. thereof.The occupation of the plant continued until' theafternoon of July 19 when, the strikers having refused to comply withan injunction requiring surrender of the premises, police authoritiesforcibly broke into the plant and the strikers thereupon withdrew.While it is probably true that the acts of the respondent's officersand agents in promoting the formation of the Association and indiscouraging membership in and activity on behalf of the U.&W 'A.e SeeMatter of Luckenbach..Steamship Company,Inc.andMaritime Office EmployeesAssociation,InternationalLongshoremen'sandWarehousemen's Union,Local 1- 4, 12N. L. R. B. 1333.PMatter of Continental' Oil Companyand Oil WorkersInternationalUnion,12 N. L.R. B. 789. LANSING COMPANY443served to increase the antagonism attendant upon the negotiationsleading up to the strike, the evidence concerning the cause of thestrike constrains us to find that the strike resulted, not from anyunfair labor practices by the respondent, but from its refusal toagree to the terms of the contract proposed by the U. A. W. A. Sincethe U. A. W. A. did not represent a majority of the respondent'semployees in the unit claimed to be appropriate for the purposes ofcollective bargaining and since the strike was called in an effort bythe U. A. W. A.'' to bring about compliance with the demands setforth in its proposed contract, we find that the strike was not causedby the unfair labor practices of the respondent.The respondent reopened the plant within 4 days after the evacua-tion of the strikers but it was about 2 weeks thereafter before fulloperationswere resumed.The strikers picketed the plant untilAugust 12, 1937, and the strike continued in effect for some timethereafter, as a result of which the respondent hired many new em-ployees.No action had been taken by the U. A. W. A. at the timeof the hearing to call off the strike.However, by that time manyold employees, including some who had participated in the strike,had returned to work.All those who had. not participated in thesit-down strike and who applied for reinstatement after operationshad been resumed, were reinstated or told that they would be givenwork as soon as openings should occur.E. The discriminatory discharge and alleged lock-out and refusalto reinstate1.The sit-down strikersAt meetings between the respondent and the U. A. W. A. followingthe eviction of the strikers, the principal issue was the reinstatementof the sit-down strikers.The U. A. W. A. insisted upon their rein-statement in a group as a condition precedent to settlement of thestrike.This the respondent refused upon the ground that their con-duct in occupying the plant and refusing to vacate it in response tothe injunction deprived the sit-down strikers of the right to reinstate-ment.The respondent, however, did offer to reinstate in a group allits former employees, with the exception of those who had actuallyparticipated in the occupation of the plant. It further expressed itswillingness to reinstate those in the latter group upon the individualapplication of each sit-down striker and his apology for his conductduring the occupation of the plant. ' The evidence clearly establishesthat the respondent refused the U. A. W. A.'s demand to reinstate thesit-down strikers solely because of their action in occupying the re=spondent's plant and refusing to vacate it pursuant to legal process. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnderthese circumstances we find that the respondent's action inrefusing to reinstate the sit-down strikers does not constitute an unfairlabor practice within the meaning ofthe Act.82.Other strikers_The complaint alleges that at the time of the strike the respondentlocked out and thereafter refused to reinstate or manifested an inten-tion not to and did not thereafter rehire certain employees who, itappears, participated in the strike but as to whom there was no proofof participation in the sit-down feature thereof.As stated above, therespondent has reinstated some of these employees and has offeredreinstatement to all who have applied therefor as soon as openingsshould occur.Since, as we have found above, the strike was notcaused by the respondent's unfair labor practices, it "is not boundto discharge those hired to fill the places of strikers, upon the electionof the latter to resume their employment, in order to create placesfor them." 9At the hearing no evidence was offered to.prove that therespondent had in any manner discriminated against these strikers,upon their request for reinstatement, because of their membership inor activity on behalf of the Union.We find that the.respondent.has not discriminated: in regard to,thehire and tenure of employment of its striking employees to discouragemembership in a labor organization.3.The discriminatory discharge of Ed WarnerEd Warner was a night watchman in the respondent's plant.Hewas a member of the U. A. W. A. at the time the strike was called,but, due to the nature of his work, was granted permission by theU. A. W. A. to continue to perform his duties for the respondent dur-ing the period when the plant was occupied by the strikers.On July19, 1937,Warner was discharged by Himelberger.The reason forhis discharge is apparent from Himelberger's statement made at thetime : "Well, Ed, I guess we won't need you night-watching any more.If you are going to belong to that thing, we will get somebody elseto do the night-watching."Himelberger did not deny 'making., :thisstatement.Warner testified that some days later,Himelberger toldhim that he had not been discharged and that he would be back atwork in a few days. Since Warner's request for reinstatement was8 SeeN. L. R. B. v.Fansteel Metallurgical Corporation,306 U. S. 240,mod'g and aff'gas mod.98 F. (2d) 375(C. C. A.7), settingasideMatter of Fansteel Metallurgical Cor-porationandAmalgamated Associationof Iron, Steeband TinWorkers of North America,Local66,5 N. L R. B. 930.9N. L. R. B.v.Mackay Radio&TelegraphCo., 304 U.S. 333, rev'g 92 F. (2d) 761(C. C. A. 9),and enf'gMatter of Mackay Radio & Telegraph Company,a CorporationandAmerican Radio Telegraphists'Association,San Francisco Local No. 3, 1N. L. R. B. 201. LANSING COMPANY445thereafter refused by the respondent, we do not attach any significanceto the later statement by Himelberger.The respondent contends that, Warner was relieved of his duties inan effort to safeguard and protect the respondent's plant during thestrike.Without passing upon the question whether the removal ofWarner as night watchman during the strike would have constitutedan unfair labor practice, it is clear that Warner was discharged per-manently by the respondent for the reason that he was a member ofthe U. A. W. A. We find that the respondent, in thus dischargingand thereafter refusing to reinstate Ed Warner, discriminated inregard to his hire and tenure of employment, thereby discouragingmembership in the U. A. W. A., and interfering with, restraining,and coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent, described in SectionIII Al B, and E 3 above, occurring in connection with the operationsof the respondent described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYWe have found that the respondent has committed certain unfairlabor practices.We shall order it to cease and desist therefrom andto take certain affirmative action which we find will effectuate thepolicies of the Act.We have found that the respondent has dominated and interferedwith the formation and administration of the Association and hascontributed support to it. Inasmuch as formal organization of theAssociation has never been perfected and all activity in its behalfhas ceased, we shall not order the respondent to disestablish it.How-ever, since the Association is subject to the possibility of revival bythe respondent at any future time when that course of action mightappear desirable to the respondent, we shall order the respondentto refuse to give the Association any recognition as a collective bar-gaining agency if it should ever become active under its present nameand form or any other."Having found that the evidence fails to sustain the allegation ofthe complaint that the respondent refused to bargain with the10 SeeMatter of Yates-American Machine CompanyandAmalgamatedAssociationof Iron.Steeland TinWorkers of North America, Lodge 1787, 7 N.L. R. B. 627. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDU. A. W. A. as the representative of a majority, of its employees, ina unit appropriate for the purposes of collective bargaining we shallorder that allegation of the complaint dismissed.Since we have found that the employees . of the respondent whowent on strike were not discriminated against by the respondent inregard to their hire and tenure of employment, we shall order thecomplaint, except with respect to Warner, dismissedin so far as italleges such discrimination.We have found that on July 19, 1937, because of his union mem-bership, the respondent discriminatorily 'discharged and thereafterrefused to reinstate Ed Warner and that the respondent thereby dis-couraged membership in the U. A. W. A. and interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.To remedy this so as to effectuatethe policies of the Act, we shall order the respondent to offer to Warnerimmediate and full reinstatement to his former or to a substantiallyequivalent position without prejudice to his seniority and other rightsand privileges.We will further order the respondent, subject to onequalification, to make Warner whole for any loss of pay he has suf-fered by reason of his discharge.The record shows that the amendedcharge, in which Warner was first named as having been discrimi-natorily discharged, was filed on April 13, 1938, almost 9 months after,his discharge.It does not appear that prior to that time Warner hadbeen named in the negotiations between the respondent and theU. A. W. A. looking to the reinstatement of employees.Under thesecircumstances,we are of the opinion that back. pay to Warner should,not be directed, as is our usual practice, from the time of his dis-charge 11We shall order that Warner be made whole for any lossof pay he may have suffered by payment to him of a sum of moneyequal to that which he normally would have earnedas wages fromApril 13, 1938, to the date of the offer of reinstatement less his netearnings12during said period."SeeMatter of Inland Lime andStoneCompanyand.Quarry Workers InternationalUnion of North America, Branch No.259, 8 N.L. R. B. 944;Matter of Crowe Coal CompanyandUnited Mine Workers of America,DistrictNo.14,9N. L. R.B. 1149, enf'd,N. L. R. B.v.Crowe Coal Co.,104 F.(2d) 633(C. C. A. 8),cert.denied 308 U. S. 584.12By "net earnings"ismeant earnings,less expenses,such as for transportation, room,and board,incurred by warner in connection with obtaining work and working elsewherethan for the respondent,which would not have been incurred but for his unlawful dis-charge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill WorkersUnion,Local 2590,8 N. L. R.B. 440.Monies re-ceived for work performed upon Federal,State,county,municipal,or other work-reliefprojects are not considered as earnings,but as provided below in the Order, shall be de-ducted from the sum due to Warner and the amount thereof shall be paid over to theappropriate fiscal agency of the Federal,State,county,municipal,or other government orgovernments which supplied the funds for said work-relief projects. LANSENG COMPANY447Upon the basis of the foregoing findings. of fact and upon the.eiitirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Local 182, International Union, United Automobile Workers ofAmerica, is a labor organization, within the meaning of Section 2 (5)of the Act.2.Lansing Company Employees' Association is a labor organization,within the meaning of Section 2 (5) of the Act.3.By dominating and interfering with the formation and adminis-tration of Lansing Company Employees' Association and contributingsupport thereto, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (2) of the Act.4.By discriminating in regard to the hire and tenure of employmentof Ed Warner and thereby discouraging membership in Local 182,International, Union, United AutomobileWorkers. of America, therespondent has engaged in and is engaging in an unfair labor practice,within the meaning of Section 8 (3) of the Act..5.By interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, the respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.-7.Except with respect to Ed Warner, the respondent has not en-gaged in unfair labor practices within the meaning of Section 8 (3)of the Act.8.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (5) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Lansing Company, Lansing, Michigan,and its officers,agents, suc-cessors, and assigns shall :1.Cease and desist from :(a)Dominating or interfering with the formation or administrationof Lansing Company Employees'Associationor withthe formation oradministration of any other labor organization of its employees, andfrom contributing support to Lansing Company Employees' Asso-ciation, or any other labor organization of its employees; 448DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Discouraging membership in Local 182,International Union,United Automobile Workers of America, or any other labor organiza-tion of its employees,by discharging or refusing to reinstate any of itsemployees,or in any other manner discriminating in regard to theirhire or tenure of employment or any term or condition of employment;(c) In any other manner interfering with, restraining,or coercingits employees in the exercise of their right to self-organization,to form,resentatives of their own choosing,and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid orprotection,as guaranteed in Section 7 of the National Labor RelationsAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Refuse to recognize Lansing Company Employees'Associationunder its present name and form or any other,as a representative ofany of its employees for the purpose of dealing with the respondentconcerning grievances,labor disputes,wages, rates of pay, hours ofemployment, or other conditions of employment;(b)Offer to Ed Warner immediate and full reinstatement to hisformer or a substantially equivalent position without prejudice tohis seniority and other rights and privileges;(c)Make whole the said Ed Warner for any loss of pay that hemay have suffered by reason of the respondent's discrimination inregard to his hire and tenure of employment,by payment to him of asum of money equal to that which he normally would have earned aswages during the period from April 13, 1938, to the date of the offer ofreinstatement less his net earnings 13 during said period,deducting,however,from the amount otherwise due to said Warner, monies re-ceived by him during said period for work performed upon Federal,State, county,municipal,or other work-relief projects; and pay overthe amount so deducted to the appropriate fiscal agency of the Federal,State, county, municipal,or other government or governments whichsupplied the funds for said work-relief projects;(d) Immediately post in conspicuous places throughout its plantand maintain for a period of at least sixty(60) consecutive days,notices stating that the respondent will cease and desist in the mannerset forth in paragraphs 1 (a), (b), and(c), and that it will take theaffirmative action set forth in paragraphs 2 (a), (b), and(c) of thisOrder ; that the respondent's employees are free to become or remainmembers of Local 182, International Union,United Automobile Work-ers of America;and that the respondent will not discriminate against23 See footnote 12,supra. LANSING G0'MPANT449any employee because of membership or activity in that organization ;(e)Notify the Regional Director for the Seventh Region, in writ-ing, within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint in so far as it alleges(1) that the respondent refused to bargain with Local 182, Inter.national Union, United Automobile Workers of America, as the repre-sentative of a majority of its employees in a unit appropriate for thepurposes of collective bargaining, and (2) that the respondent hasdiscriminated in regard to the hire and tenure of certain employees,other than Ed Warner, be, and it hereby is, dismissed.